Exhibit 10.10

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of July 20, 2011 by and between Cynosure, Inc., a Delaware corporation (the
“Company”) and Michael R. Davin (the “Executive”).

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of December 1, 2008, as amended on December 20, 2011 (the
“agreement”), pursuant to which the Company agrees to employ the Executive as
its President, Chief Executive Officer and Chairman of the Board, and the
Executive agrees to be employed by the Company in such capacities.

WHEREAS, the Company and the Executive desire to further amend the Agreement as
hereinafter set forth.

NOW, THEREFORE, in consideration of the respective agreements contained herein
and for other valuable consideration in the receipt and adequacy of which is
hereby acknowledged, the Company and the Executive agree as follows:

1. Each capitalized term used in this Agreement that is not otherwise defined in
this Amendment shall have the meaning assigned to it in the Agreement.

2. Section 4.2 of the Agreement is hereby amended in its entirety to provide as
follows:

“4.2 Annual Performance Bonus. The Executive shall receive each year during the
term of this Agreement an annual performance bonus (“Annual Performance Bonus”),
set at the discretion of the Board of Directors acting through its Compensation
Committee, pursuant to a review of his achievement of performance goals. The
Annual Performance Bonus will be paid to Executive not later than the earlier of
(i) three (3) business days after issuance of the Company’s auditors’ signed
annual audit report with respect the fiscal year to which the Annual Performance
Bonus relates, or (ii) the 15th day after the third month following the end of
the Company’s tax year to which the bonus relates.”

3. Except as expressly amended by this Amendment, all of the terms and
provisions of the Agreement shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, each of which shall be
deemed as original and all of which together shall constitute one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
and dated as of the date first above written.

 

CYNOSURE, INC.     By:            

Name:

Title:

 

Thomas H. Robinson

Chairman of the

Compensation Committee

      Name: Michael R. Davin